Citation Nr: 0914234	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  08-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a low back disability.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, S.E., appellant's former wife, and S.B., 
appellant's former employer


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen a service connection claim for a low back 
disability, and also denied service connection for a right 
knee disability and hearing loss.  The Veteran subsequently 
initiated and perfected appeals of these rating 
determinations.  In April 2008, he testified before the 
undersigned Veterans Law Judge, seated at the RO.  

The issues of service connection for a low back disability 
and for bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for a back disability was denied 
within a March 1986 rating decision, and the Veteran did not 
file a timely notice of disagreement regarding this 
determination.  

2.  VA medical treatment evidence submitted since the March 
1986 denial, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the Veteran's claim, is not 
cumulative and redundant of evidence already submitted, and 
raises a reasonable possibility of substantiating the claim.

3.  Competent evidence has not been presented establishing a 
current right knee disability due to or resulting from a 
disease or injury sustained during active military service.  


CONCLUSIONS OF LAW

1.  The March 1986 rating decision denying service connection 
for a back disability is final.  38 U.S.C.A. § 7105 (West 
2002). 

2.  New and material evidence having been received subsequent 
to the March 1986 rating decision, the Veteran's claim of 
service connection for a back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).  

3.  Entitlement to service connection for a right knee 
disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.3.04 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in January 2006, March 2006, August 2007, 
and October 2007.  The letters provided information as to 
what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing issues on appeal.  Moreover, the March 2006 letter 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date.  See Dingess/Hartman, supra.  The Board further notes 
that, in the present case, initial notice was issued in 
January and March 2006, prior to the April 2006 adverse 
determination on appeal; hence, no timing defect exists 
regarding VCAA notice to the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and VA fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA also has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
post-service private and/or VA treatment records, and 
providing an examination or medical opinion statement when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
available service treatment records, as well as post-service 
reports of VA and private treatment and examination.  
Pertinent medical records were also obtained from the Social 
Security Administration.  While additional medical evidence 
was submitted subsequent to the most recent adjudication by 
the RO, the agency of original jurisdiction, the Veteran 
signed an April 2008 waiver authorizing Board review of this 
evidence in the first instance.  See 38 C.F.R. § 20.1304 
(2008).  Therefore, remand of this claim for RO consideration 
of this evidence is not necessary.  

Further regarding the duty to assist, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at an April 2008 personal hearing before 
the undersigned Veterans Law Judge, seated at the RO.  The 
Veteran has also submitted lay statements from himself, his 
family, and his acquaintances.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding pertinent evidence with 
respect to the Veteran's claim.  

The Board notes that no medical examination has been 
conducted and/or medical opinion obtained with respect to the 
Veteran's claims of service connection for hearing loss and a 
right knee disability.  However, the Board finds that the 
record, which does not reflect competent evidence showing a 
nexus between service and the disorders at issue, warrants 
the conclusion that a remand for an examination and/or 
opinion is not necessary to decide the claims.  See 38 C.F.R. 
§ 3.159(c)(4) (2008).  Under McLendon v. Nicholson [20 Vet. 
App. 79 (2006)], in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent evidence 
has not been presented linking such disabilities to service, 
as will be discussed in greater detail below.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the pending appeal, and it 
may properly be considered by the Board at this time.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I. New and material evidence - Low back disability

The Veteran seeks to reopen his service connection claim for 
a low back disability.  Service connection for a back injury 
was denied within a March 1986 rating decision, and he was 
afforded notice that same month.  As the Veteran did not file 
a timely notice of disagreement regarding this determination, 
it is final.  38 U.S.C.A. §§ 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the RO subsequently found within a May 
2006 rating decision that new and material evidence had been 
submitted to reopen the Veteran's claim, and denied it on the 
merits.  Nevertheless, the Board must address the issue of 
new and material evidence in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995)).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  

At the time the Veteran's initial claim was denied in March 
1986, the RO found no evidence that any current back 
disability was "causally related to service."  While the 
Veteran had reported low back pain during military service 
according to the service treatment records, he subsequently 
sustained two post-service on-the-job injuries to his low 
back, which accounted for any current disability.  Hence, on 
this basis, the RO denied the Veteran's initial claim in 
March 1986.  For the reasons to be discussed below, evidence 
submitted subsequent to the March 1986 rating decision is 
both new and material, and the Veteran's service connection 
claim must be reopened.  

In support of his claim, the Veteran has submitted VA medical 
treatment records from the Cheyenne VA medical center.  These 
records confirm current findings of disc deformity of the 
thoracic spine and mild to moderate degenerative changes of 
the thoracic and lumbar spine.  Additionally, in May 2007, 
the Veteran's treating VA physician provided a statement 
indicating the Veteran's chronic back pain was the result of 
"trauma that occurred in March 1978 [during military 
service]."  As this medical opinion evidence is neither 
inherently false or untrue, it is accepted as credible by the 
Board for the purposes of reopening the Veteran's claim.  

After reviewing the totality of the record, the Board finds 
this VA medical treatment evidence to be both new and 
material.  It is new in that it was not of record at the time 
of the March 1986 denial, and is neither cumulative nor 
redundant of evidence previously submitted.  Additionally, it 
is material in that it relates to an unestablished fact 
necessary to substantiate the claim.  Overall, this evidence 
raises a reasonable possibility of substantiating the claim, 
and meets the threshold legal requirements to warrant 
reopening.  

The Veteran having submitted new and material evidence, his 
application to reopen must be granted, and his claim may thus 
be considered on the merits.  

II. Service connection - Right knee

The Veteran seeks service connection for a right knee 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The Veteran's service treatment records indicate he was 
without disability of the right knee when he was examined and 
accepted for military service in April 1975.  In March 1979, 
he sought treatment for a right knee injury sustained when a 
hammer struck his knee.  On physical examination the knee was 
swollen, with significant discoloration and decreased range 
of motion.  Lateral stability was fair.  He was without 
crepitus of the patella or laxity of the collateral 
ligaments, and anterior drawer's sign was negative.  The 
impression was of a contusion of the lower femur, and he was 
given light duty and told to use heat soaks and pain 
medication as needed.  On his April 1979 service separation 
examination, he denied any bone, joint, or other deformity, 
and "trick" or locked knee and none was noted on physical 
examination.  

The Veteran was afforded a VA medical examination in November 
1985 pursuant to an unrelated disability claim.  At that 
time, he reported no disability or symptomatology of the 
right knee.  On objective physical examination, his gait was 
within normal limits, and he could heel- and toe-walk without 
difficulty.  He could also squat, rise up, and stand on one 
foot with ease.  No diagnosis was made at that time regarding 
the right knee.  

More recently, the Veteran has been afforded VA medical 
treatment for various disabilities, including his right knee.  
A history of right knee pain reported by the Veteran has been 
noted.  A May 2007 VA X-ray report noted increasing pain and 
indicated the Veteran had normal bony alignment of the right 
knee, with no evidence of fracture or dislocation.  His joint 
space was normal, and no soft tissue swelling or effusion 
were noted.  The overall impression was of an unremarkable 
right knee for his age.  

In July 2007, he underwent general medical examination as 
part of a claim for Social Security disability benefits.  He 
reported a history of intermittent right knee pain following 
a blow to his right knee during military service.  On 
physical examination, pain on motion and limitation of motion 
of the right knee joint were observed.  Muscle strength in 
the right leg was weaker than the left, and reflexes were +1 
bilaterally in the lower extremities.  However, the examiner 
"could find no specific issues with [the Veteran's] right 
knee."  No diagnosis for the right knee was rendered at that 
time.  

At his April 2008 personal hearing, the Veteran stated he 
initially injured his right knee during military service when 
it was struck by a sledgehammer, and it continued to bother 
him thereafter.  The Veteran has also submitted lay 
statements from several family members, friends, and 
acquaintances confirming that he has reported a history of 
right knee pain for many years.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a right knee disability.  While the 
Veteran did sustain a contusion to the right knee during 
military service, the evidence of record suggests this injury 
was acute and transitory, as he was without deformity of the 
right knee on service separation in April 1979, and he denied 
a history of bone, joint, or other deformity or trick or 
locked knee at that time.  Additionally, on VA examination in 
November 1985, he had a normal gait, without any impairment 
of the right knee or lower extremity noted.  No evidence was 
found of, and the Veteran did not claim, a right knee 
disability at that time.  The Veteran did not again report 
right knee pain for many years, until approximately 2007, 
more than 25 years after service separation.  Such a lengthy 
period without evidence of pertinent diagnosis or treatment 
may be considered as evidence weighing against a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Additionally, while the Veteran has received 
both private and VA medical treatment post-service, no 
physician or medical expert has suggested a nexus between any 
current right knee disability and any disease or injury 
sustained during military service.  

Regarding the Veteran's current right knee disability, the 
Board notes that while the Veteran has clinically reported 
chronic pain of the right knee since 2007, a May 2007 VA X-
ray report was negative for any disability of the right knee, 
and a private July 2007 medical examination report likewise 
found "no specific issues" with his right knee.  Central to 
any claim for service connection is a current diagnosis of 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the present case, the record 
reflects only pain of the right knee, without a clinical 
diagnosis; such a finding is insufficient to support a grant 
of service connection.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

The Veteran has himself submitted his own contentions, and 
those of his friends and family, suggesting a nexus between a 
current right knee disability and his right knee injury 
sustained during military service.  He is competent to report 
experiencing pain; however, the credibility and probative 
value of his assertions must also be examined.  The lack of 
any report of knee complaints or abnormal findings at service 
separation and, significantly, on VA examination in November 
1985 along with the lack of knee complaints on VA treatment 
records in 2004 and 2005 belies his assertions of chronic 
right knee pain since the incident in service.  The Board 
finds that his contentions are not credible and have no 
probative value.  Other lay statements are general and vague 
as to time frame of the reported right knee pain and they do 
not corroborate a history of chronic knee pain since service.  
Moreover, neither the Veteran nor the other affiants are 
competent to provide an opinion as to the diagnosis of right 
knee pathology or the etiology of any current knee disorder.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F,3d 1331 (Fed. Cir. 2006); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the Veteran has failed to present competent 
evidence of a current right knee disability, or a nexus 
between any such disability and a disease or injury incurred 
during active military service.  In the absence of such 
evidence, service connection for a right knee disability must 
be denied.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

The Veteran having submitted new and material evidence, his 
service connection claim for a low back disability is 
reopened.  

Entitlement to service connection for a right knee disability 
is denied.  


REMAND

The Veteran's service connection claim for a low back 
disability having been reopened, it may now be considered on 
the merits.  As this issue was already reopened and 
considered on the merits by the RO, the Board may also go to 
the merits of the claim at this time without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
However, the Board finds additional development is necessary.  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008).  In the present case, a 
May 2007 statement from the Veteran's treating VA physician 
indicates his "chronic back pain [results] from trauma that 
occurred in March 1978" during active military service.  In 
a subsequent June 2007 opinion statement, this same physician 
stated the Veteran's current back disability was "consistent 
with" his back injury as reportedly sustained in service.  
However, these opinions appear to be based solely on the 
Veteran's self-reported history, without any indication a 
full and independent review of the record was conducted; 
thus, these opinions are of limited probative value.  See 
Boggs v. West, 11 Vet. App. 334, 345 (1998).  Additionally, 
these opinion statements fail to take into account documented 
post-service low back injuries sustained in 1983 and 1985.  
Nevertheless, this opinion evidence is sufficient to obligate 
VA to obtain additional medical development, and a remand is 
thus required on this issue.  

The Board also notes that the Veteran is receiving ongoing 
treatment for his back disability at the VA medical center in 
Cheyenne.  VA medical treatment records were last obtained 
and associated with the claims file in April 2008, one year 
ago.  The RO is asked to obtain any more recent treatment 
records and associate them with the claims file.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  This duty 
includes obtaining pertinent medical records identified by 
the Veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2008). 

Regarding the Veteran's service connection claim for 
bilateral hearing loss, the Board also finds a VA examination 
and medical opinion is warranted for this disability.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008).  VA 
examination results from June 2007 confirm a current 
diagnosis of hearing loss as defined by VA at 38 C.F.R. 
§ 3.385, but do not provide an opinion regarding the etiology 
of this disability.  Finally, the Veteran has testified that 
during service, he was stationed in an administrative 
building which was alongside a runway, resulting in 
persistent exposure to acoustic trauma in the form of 
aircraft engines, according to his allegations.  The Board 
notes that following service, the Veteran worked as a 
construction worker, primarily in roofing.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the Veteran's VA treatment records 
from the Cheyenne VA medical center dated 
from April 2008 to the present.  If no 
such records are available, note that fact 
for the record.  

2.  Schedule the Veteran for an orthopedic 
examination to determine the etiology of 
any current back disability.  X-rays or 
any other clinical tests, as determined by 
the examiner, should be conducted.  The 
Veteran's VA claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  

The examiner should provide an opinion as 
to whether the Veteran has a current 
disability or disabilities of the back and 
if so, whether any such disability or 
disabilities is at least as likely as not 
(a 50 percent or better probability) 
related to any disease or injury incurred 
during active military service.  The 
examiner should provide a complete medical 
rationale for all conclusions reached, and 
should discuss the effects, if any, of the 
Veteran's documented post-service back 
injuries in 1983 and 1985.  

3.  Schedule the Veteran for an 
audiological examination to determine the 
etiology of his hearing loss.  The 
Veteran's VA claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
provide an opinion as to whether the 
Veteran's hearing loss is at least as 
likely as not (a 50 percent or better 
probability) related to any incident of 
military service.  The examiner should 
provide a complete medical rationale for 
all conclusions reached, to include 
consideration of the effect of any post-
service noise exposure.  

4.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion regarding the ultimate outcome of 
this appeal at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


